Exhibit 16.1 ACSBAcquavella, Chiarelli, Shuster, Berkower & Co., LLP 517 Route One C e r t i f i e dP u b l i cA c c o u n t a n t sa n dA d v i s o r s 3307th Avenue Iselin, New Jersey 08830 Suite 202 732. 855.9600 New York, NY10001 Fax:732.855.9559 www.acsbco.com September 12, 2011 Securities and Exchange Commission treet NE Washington D.C. 20549-7561 Re: China Pediatrics Pharmaceuticals, Inc.; Commission File Number 000-52007 Dear Sirs/Madams: We have read Item 4.01 of the Current Report on Form 8-K to be files by China Pediatrics Pharmaceuticals, Inc. on September 12, 2011 regarding our resignation, and have the following comments: 1. We agree with the statements made as they pertain to our firm. 2. We have no basis on which to agree or disagree with any other statements made in Item 4.01. Yours truly, /s/ Acquavella, Chiarelli, Shuster, Berkower & Co., LLP Acquavella, Chiarelli, Shuster, Berkower & Co., LLP New York, NY New York·New Jersey·San Francisco·Los Angeles·Cayman Islands
